DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
It is noted that the claim limitation "the grooves extend regularly toward the one side of the recesses from the other side of the recesses" recited in claim 23 is interpreted in a manner consistent with the description of paragraphs [0019], [0021], and [0030] of the instant specification.  

Claim Objections
Claim 23 is objected to because of the following informalities:  line 2 of claim 23 recites "the other side"; however, line 12 of claim 1 recites "another side of the recesses".  For the purpose of this office action, the limitation of claim 23 will be treated as if it refers to the previously cited another side.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 14-17, 19-20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8,907,206) in view of Itoh et al. ("Preferentially oriented thin-film growth of CuO (1 1 1) and Cu2O(0 0 1) on MgO(0 0 1) substrate by reactive dc-magnetron sputtering").
	Regarding claims 1 and 14-16, Lee discloses a solar power generation system configured to generate power using a solar cell module comprising a multi-junction solar cell comprising: a first electrode being transparent (C8/L43-48); a first semiconductor layer on the first electrode (C9/L10-20); a second semiconductor layer on the first semiconductor layer (C9/L21-37); and a second electrode being transparent on the second semiconductor layer (C9/L45-50).
	While Lee does disclose the first semiconductor layer is composed of a copper oxide material (C9/L18), Lee does not explicitly disclose 90 wt% or greater of the first semiconductor layer is composed of Cu2O.
	Itoh discloses the use of Cu2O in solar energy transformation (first paragraph of right column of page 904) and further discloses films oxidized completely to Cu2O (lines 5 and 6 of first paragraph of right column of page 907; lines 5 through 7 of second paragraph of right column on 907).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first semiconductor layer of Lee with Cu2O, as disclosed by Itoh, because the use of a Cu2O layer as the copper oxide material of Lee amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the first semiconductor layer of Lee with Cu2O based on the teaching of Itoh.
	With regard to the limitations "grooves are disposed on a surface of the first semiconductor layer facing a second semiconductor layer side, recesses in grain boundaries of crystal grains are disposed on the surface of the first semiconductor layer facing the second semiconductor layer side" and "the grooves extend towards one side of the recesses from another side of the recesses, and the grooves are disposed inside an area surrounded by the recesses"; both the prior art (Itoh - lines 5 through 7 of second paragraph of right column on 907; lines 14-16 of Section 5 Summary on page 910) and the instant specification (paragraph [0026]) describe cooling under vacuum, and it is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 2, modified Lee discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein the grooves have a pitch of 1 nm or more and 50 nm or less", both the prior art (Itoh - lines 5 through 7 of second paragraph of right column on 907; lines 14-16 of Section 5 Summary on page 910) and the instant specification (paragraph [0026]) describe cooling under vacuum, and it is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 3, modified Lee discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein the grooves have a depth of 1 nm or more and 10 nm or less", both the prior art (Itoh - lines 5 through 7 of second paragraph of right column on 907; lines 14-16 of Section 5 Summary on page 910) and the instant specification (paragraph [0026]) describe cooling under vacuum, and it is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 4, modified Lee discloses all the claim limitations as set forth above.  Modified Lee further discloses the first semiconductor layer has a thickness of 0.5 to 2 microns (Lee - C5/L43).
	Regarding claim 7, modified Lee discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein a transmittance of light in a wavelength band of 700 nm or more and 1,000 nm or less is more than or equal to 70%", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 17, modified Lee discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein a ratio of quantity of crystals satisfying an area of crystal grains of 1.0 µm2 or greater is greater than or equal to 80%", where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 19, modified Lee discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein a length of the grooves is greater than or equal to 100 nm", where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 20, modified Lee discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein a quantity of the grooves that intersect is 10% or less", where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 23, modified Lee discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein the grooves extend regularly towards the one side of the recesses from the other side of the recesses", where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 25, modified Lee discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein the grooves do not intersect", where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7, 14-17, 19-20, 23, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726